Exhibit 10.20
 
 
 
 
Medtronic Logo [medtroniclogo.jpg]
 
Medtronic*
 
INTER-OFFICE MEMO
Law Department - m. s. 300
7000 Central Avenue N.E.
Minneapolis, MN 55432
Tel No. 763.514.8121
Fax No. 763.514.3074
E-mail: todd.n.sheldon(d)rnedtronic.corn

 
TO:
Ron Bourquin

 
FROM:
Todd Sheldon

 
DATE:
January 8, 2001

 
 
SUBJECT: Final Agreement
 
Attached are 4 copies of the final fully-executed version of the Acquisition
Agreement. Page 11 and Exhibit B have been initialed by Mike Ellwein and need to
be initialed by Gabe. We changed the notice provision on Page 11 to include a
direct copy to me and Exhibit B was changed to "None." Please have Gabe initial
all 4 of the enclosed copies and return 2 to my attention.
 
 
Thanks,


Todd
 

 
 

--------------------------------------------------------------------------------

 

 
ACQUISITION AGREEMENT
 
This ACQUISITION AGREEMENT (the "Agreement") is made and entered into this 19th
day of December, 2000 between MEDTRONIC, INC. ("Medtronic"), a Minnesota
corporation, and CARDIMA, INC. ("Cardima"), a Delaware corporation.
 
WITNESSETH:
 
WHEREAS, Cardima has developed and owns certain technology relating to cardiac
access to the left side chambers of the heart; and
 
WHEREAS, Medtronic desires to acquire from Cardima and Cardima desires to sell
and assign to Medtronic, all of the "Intellectual Property" (as defined below)
upon the terms and conditions set forth in this Agreement.
 
AGREEMENTS:
 
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration described
herein, the receipt and adequacy of which is hereby acknowledged, the parties
mutually agree as follows:
 
ARTICLE 1
Definitions
 
1.1)  Specific Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings set forth below:
 
"Affiliate" of any entity means any other entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the first entity. "Control" shall mean owning more than
fifty percent (50%) of the total voting power of the entity.
 
"Agreement"  means this Agreement and all Exhibits hereto.
 
"Cardima Field of Use" means systems and methods directly related to temporary
placement of catheter within the human vascular system for a duration of time
that does not exceed twenty-four hours to perform mapping of electrical currents
and to create tissue lesions using RF energy, drug infusions or other means.
 
"Intellectual Property"  means (i) all patents and patent applications, together
with any patents that may issue based thereon, listed on Exhibit A attached
hereto and all reissues, re-examinations and renewals thereof (ii) all foreign
applications based on the foregoing referenced U.S. patents and patent
applications, together with all patents which may issue based on the foregoing
referenced U.S. patents and patent applications, together with all patents which
may issue based thereon; (iii) copyrights, trademarks and service marks which
are applicable to, or utilized in connection with, cardia access to the left
side chambers of the heart or related delivery devices and which are listed on
Exhibit B attached hereto and (iv) all know-how, trade secrets, formulas,
inventions, invention disclosures, discoveries, ideas, data, processes, draw
inks. and LicsiLms now owned or controlled by Cardima hick are specifically
related to the matters referenced in (ii) and (iii) above.

 
 
1

--------------------------------------------------------------------------------

 


 
 
"Liens" means liens, mortgages, charges, security interests, pledges,
encumbrances, assessments, restrictions, or third party ownership interests of
any nature.
 
1.2)  Definitional Provisions.
 
(a) The words "hereof," "herein," and "hereunder" and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.
 
(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice-versa.
 
(c) References to an "Exhibit" are, unless otherwise specified, to one of the
Exhibits attached to or referenced in this Agreement, and references to an
"Article" or a "Section" are, unless otherwise specified, to one of the Articles
or Sections of this Agreement.
 
(d) The term "person" includes any individual, partnership, joint venture,
corporation, trust, unincorporated organization or government or any department
or agency thereof.
 
ARTICLE 2
 
Acquisition of Assets
 
2.1)  Purchase of Assets. Upon the terms and provisions set forth herein,
Medtronic hereby purchases from Cardima, and Cardima hereby sells, conveys,
transfers and assigns to Medtronic, all of the Intellectual Property, subject to
the license back to Cardima as provided in Section 3.1. Cardima represents and
warrants that the Intellectual Property is sold, conveyed, transferred and
assigned to Medtronic free and clear of all Liens whatsoever, whether fixed or
contingent, known or unknown. determined or determinable. due or not yet due.
 
2.2)  Purchase Price.  The purchase price for the Intellectual Property (the
"Purchase Price") shall be as follows:
 
(a)    Medtronic shall pay Cardima Four Million Dollars ($4,000,000) by wire
transfer to a bank account designated by Cardima upon the:
 
(i)     execution of this Agreement;
 
(ii)    delivery to Medtronic of duly executed assignments from Cardima to
Medtronic of the patents and patent applications set forth on Exhibit A in form
and substance acceptable to Medtronic (the"Assignments"); and
 

 
 
2

--------------------------------------------------------------------------------

 




(iii)   delivery to Medtronic of the duly executed Bank Release (defined below)
and all other third party approvals releases or consents as provided in Section
5.1 in form and substance acceptable to Medtronic.
 
(b)    Medtronic shall submit the Assignments for recordation to the U.S Patent
and
 
Trademark Office within five (5) business days of delivery by Cardima. Within
five (5) business days following the latest to occur of: (i) such submission of
the Assignments, (ii) delivery of the copies required to be delivered pursuant
to Section 2.3 hereof. (iii) ) completion of the meetings with Cardima personnel
pursuant to Section 2.3 hereof and (iv) delivery to Medtronic of all duly
executed approval, releases or consents required to be delivered under Section
2.2(a) but, with Medtronic's written waiver, were allowed to be delivered after
such Section 2.2(a) payment, Medtronic shall pay Cardima Four Million Dollars
(S-1,000,000) by wire transfer to a bank account designated by Cardima, provided
that at such time Cardima is otherwise in compliance with the terms of this
Agreement..
 
No payment or other remuneration, other than the Purchase Price set forth in
this Section 22 and the reasonable costs of copying the documents to be provided
by Cardima pursuant to Section 2.3, shall be due Cardima from Medtronic relating
to the transfer of the Intellectual Property.
 
2.3)  Transfer of Intellectual Property. Promptly after execution of this
Agreement, Cardima shall transfer to Medtronic all of the Intellectual Property.
Such transfer shall include providing to Medtronic copies of any and all
writings, drawings and materials that document the Intellectual Property,
including copies of the patents, patent applications and documents representing
embodiments of the Intellectual Property, and reasonable access to Cardima's
employees and facilities to facilitate the transfer of the Intellectual
Property. Cardima may retain a copy of all such writings, drawings and materials
and use the same in carrying out its business within the Cardima Field of Use,
In addition, Cardima will provide any explanation and assistance to Medtronic as
Medtronic may request to assure the full and complete understanding and transfer
to Medtronic of all of the Intellectual Property, including, but not limited to
the opportunity to review any and all formulas, inventions, invention
disclosures, discoveries, ideas, data, processes, drawings. and designs related
to cardiac access to the left side chambers of the heart that are not included
within the Intellectual Property. Such assistance shall include Cardima making
its personnel designated by Medtronic and listed on Exhibit C attached hereto
available a a maximum of thirty (30) hours each between the date of this
Agreement and January 31, 2001, to meet with Medtronic personnel. The parties
shall use commercially reasonable efforts to complete the transfer of the
Intellectual Property to Medtronic on or before January 31, 2001.
 
ARTICLE 3
License Back
 
3.1 License Back.  Medtronic hereby grants Cardima a perpetual, fully paid-up,
worldwide license under the Intellectual Property to make, have made, use, offer
to sell and sell products or systems and to carry out methods within the Cardima
Field of Use. Such license shall be co-exclusive with Medtronic, within the
Cardima Field of Use; provided, however that Medtronic agrees not to sublicense
the Intellectual Property within the Cardima Field of Use to any party that is
not an Affiliate of Medtronic.
 


 
3

--------------------------------------------------------------------------------

 


 
3 2)  Sublicensing and Assignment, Cardima may sublicense its rights under the
license granted it in Section 3.1, and may assign its rights and obligations
under this Agreement, provided. how ever, that Cardima may not sublicense any of
its rights and obligations under this Agreement to a non-Affiliate of Cardima (a
"Sublicensee") if the Sublicensee or any Affiliate of the Sublicensee is
involved in the design, development, manufacture, marketing, sale or
distribution of any product that could be used for cardiac access to the left
side chambers of the heart other than products related solely to the Cardima
Field of Use. Any sublicense granted by Cardima shall automatically terminate if
Cardima or the Sublicensee or an Affiliate or successor of Cardima or the
Sublicensee is or becomes involved in the design, development, manufacture,
marketing, sale or distribution of any product that could be used for cardiac
access to the left side chambers of the heart other than products related solely
to the Cardima Field of Use. Additionally, any permitted sublicense or
assignment of Cardima's rights and obligations under this Agreement shall only
be valid if the Sublicensee or assignee, as the case may be, agrees to be bound
by the terms of this Agreement, including, specifically, the restrictions set
forth in this Section 3.2 and in Section 3.3. Cardima shall give Medtronic
advance written notice of any sublicenses or assignments to be granted by
Cardima, including a copy of such sublicense or assignment agreement and
Medtronic shall have ten (10) days to review such agreement for the purpose of
determining whether such agreement complies with this Section 3.2. No such
sublicense or assignment shall contravene the terms and provisions of this
Agreement.
 
3.3)  Restrictions on Use. Cardima agrees, for itself and for its Affiliates,
not to manufacture, market, sell or distribute any products that could be used
for cardiac access to the left side chambers of the heart other than products in
the Cardima Field of Use. All products that could be used for cardiac access to
the left side chambers of the heart that are manufactured, marketed, sold or
distributed by Cardima, its Affiliates, or its Sublicensees, shall be packaged,
labeled, advertised, marketed and otherwise identified and promoted in such
manner in order to attempt to avoid such products being used in an application
outside of the Cardima Field of Use. Upon the request of Medtronic Cardima shall
provide Medtronic with reasonable access to any documents or information
necessary for Medtronic to verify compliance with such requirements by Cardima,
its Affiliates and its Sublicensees. If Medtronic determines that such products
have been used outside of the Cardima Field of Use Cardinm shall cooperate with
Medtronic in order to attempt to prevent an' any further violations of this
Section 3.3. Cardima shall use all reasonable commercial efforts to insure that
the restrictions of this Section 3.3 shall be complied with by its Sublicensees,
agents and distributors.
 
3.4)  Covenant Regarding Claims.  Cardima agrees, for itself and for its
Affiliates, successors and assigns not to sue or otherwise assert any claim
against Medtronic or any of its Affiliates, successors, assigns, sublicensees,
customers, vendors or others in contractual privity with any of the foregoing,
on the ground that Medtronic or any of its Affiliates, or any such other party
infringes U.S. Patent Number 5,882,333, or any addition, division, continuation,
continuation in part, substitution, extension, reissue, re-examination or
renewal that Cardima or its Affiliates has as of the date of this Agreement,
solely by reason of or with respect to Medtronic's activities relating to
cardiac access to the left side chambers of the heart.
 
 
4

--------------------------------------------------------------------------------

 

ARTICLE 4
Protection of Intellectual Property
 
4.1)  Control of the Intellectual Property.  Medtronic shall have the sole and
exclusive right, in Medtronic's absolute discretion, to exercise complete
control over the Intellectual Property, including, but not limited to, the right
to (i) prosecute any alleged infringement, misappropriation or misuse of the
Intellectual Property, and (ii) apply for, prosecute, or cause the issuance,
amendment, abandonment, maintenance, re-examination or reissue of any patents or
patent applications included within the Intellectual Property.
 
4.2)      Infringement by Third Party. Each party shall promptly notify the
other party in writing if the notifying part) knows or has reason to believe
that the rights of Medtronic or Cardima relating to the Intellectual Property
arc being infringed by a third party.
 
4.3)      Licensee's Right to Protect. In the event that Medtronic (i)
determines to abandon, (ii) fails to maintain, (iii) determines to not prosecute
or (iv) fails to prosecute any patent or patent application included within the
Intellectual Property which relates to the Cardima Field of Use, Cardima shall
have the right to exercise complete control, at Cardima's expense and upon
written notice to Medtronic, over such patent or patent application and,
thereafter, such patent or patent application shall be assigned by Medtronic to
Cardima. Medtronic shall copy Cardima on all correspondence with respect to
Medtronic's maintenance or prosecution of any patent or patent application
included within the Intellectual Property such that Cardima has the reasonable
opportunity to take such action as may be necessary to protect such patent or
patent application in the event Medtronic intends to abandon, not prosecute or
not maintain such patent or patent application. In the event of the assignment
of a patent or patent application to Cardima pursuant to this Section 4.3,
Medtronic shall be given the option to obtain a royalty free, perpetual,
non-exclusive license to such patent or patent application effective upon the
payment of one half of the prosecution costs incurred by Cardima related to such
patent or patent application. Further, Cardima shall have the right, at
Cardima's expense and upon the prior written consent of Medtronic (which consent
shall not be unreasonably withheld), to prosecute (in Medtronic's name, if
required) any alleged infringement, misappropriation or misuse of the
Intellectual Property within the Cardima Field of Use.
 
ARTICLE 5
Representations and Warranties of Cardima
 
 
Cardima hereby represents and warrants to Medtronic as follows, and acknowledges
that the same shall be deemed to have been relied upon by Medtronic and shall
survive as provided in Section 9.6 of this Agreement:
 
5.1)   Authority.  Cardima has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and
no additional actions are required on the part of Cardima, including shareholder
approval. Cardima has taken all corporate actions of its board that are required
to authorize and approve the execution and performance of this Agreement and
there are no other actions required of it including, but not limited to,
shareholder action required of any type to approve or authorize the Agreement or
its performance. This Agreement has been duly executed and delivered by Cardima,
and constitutes, and such other agreements and
 

 
 
5

--------------------------------------------------------------------------------

 


instruments contemplated hereby. when duly executed and delivered by Cardima,
will constitute, valid and binding obligations of Cardima, enforceable in
accordance with their respective terms except as may be Hunted by laws affecting
creditors' rights generally or by judicial limitations on the right to specific
performance. Neither the execution nor the delivery of this Agreement or such
other agreements, nor the consummation of the transactions contemplated hereby
or thereby nor compliance with or fulfillment of the terms and provisions hereof
or thereof by Cardima will: (a) conflict with or result in a breach of the
terms, conditions or provisions of or constitute a default under any instrument,
agreement, mortgage, security agreement, lease, judgment, order, award, decree
or other instrument or restriction to which Cardima is a party or by which
Cardima or any of the Intellectual Property is bound or affected; (b) require
any affirmative approval, consent, authorization or other order or action of any
court, governmental authority, regulatory body, creditor or any other person; or
(c) give any party with rights under any such agreement, mortgage, security
agreement, judgment, order, award, decree or other instrument or restriction the
right to terminate, modify or otherwise change the rights or obligations of
Cardima thereunder, except such will require the approval, release or consent of
Transamerica Business Credit Corporation (the "Bank Release") and such other
approvals, releases or consents as are described on Schedule 5.1, all of which
have been fully and unconditionally obtained.

 
5.2)       Absence of Material Undisclosed Liabilities. There are no debts,
liabilities, claims against or obligations of Cardima, or any reasonable legal
basis therefor, which may adversely affect the ownership of the Intellectual
Property or the use thereof by Medtronic, whether accrued, absolute, contingent
or otherwise, and whether due or to become due, including but not limited to
liabilities on account of taxes, other governmental charges, duties, penalties,
interest or fines.
 
5.3)       Assets. The Intellectual Property includes all intellectual property,
owned or used by Cardima as of the date of this Agreement, which are necessary
to the research, design, development, manufacture or sale of pacing leads for
the left side chambers of the heart and related delivery devices. As of the date
of this Agreement, there are no additions, divisions, continuations,
continuations in part, substitutions or extensions or any patent or patent
application that claims priority from or are the parent or any of the patents or
patent applications listed on Exhibit A. As of the date of this Agreement.
Cardima has good and marketable title to, and exclusive ownership of, all of the
Intellectual Property, free and clear of all Liens other than the Liens covered
by the Bank Release. Cardima has not granted any license right or options with
respect to the Intellectual Property.
 
5.4)  Intellectual Property.  To the knowledge of Cardima after due inquiry, the
Intellectual Property does not infringe upon any intellectual property rights of
any third parties. No current or former stockholder, employee or consultant of
Cardima has any rights in or to any the Intellectual Property. Cardima has made
all statutorily required filings, if any, to record its interests and taken
reasonable actions to protect its rights in such Intellectual Property; and, to
the knowledge of Cardima after due inquiry, no person or entity nor such
person's or entity's business or products has infringed, misused,
misappropriated or conflicted with intellectual property rights included within
such Intellectual Property or currently is infringing, misusing,
misappropriating or conflicting with such intellectual property rights included
within such Intellectual Property.United States Patent Number 5,645,064 filed
with the United States Patent Office on _________, __________, was abandoned by
Cardima on __________, 2000.


 
6

--------------------------------------------------------------------------------

 
 
      5.5)       Compliance with Laws. Regulations. Etc. Cardima has complied,
and is in compliance, in all material respects, with all applicable laws,
statutes, orders, rules, regulations and requirements promulgated by
governmental or other authorities relating to the Intellectual Property and
Cardima has not received any notice of any sort of alleged violation of any such
law, statute, order, rule, regulation or requirement.
 
5.6)       Litigation. There is no action, lawsuit, claim, proceeding, or
investigation of any kind pending or threatened against, by or affecting Cardima
which if decided adversely against Cardima would have an adverse effect upon the
Intellectual Property. Cardima is not in default with respect to any order,
writ, injunction, or decree of any court or of any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting or relating to the Intellectual
Property.
 
5.7)       No Finders. No act of Cardima has given or will give rise to any
claim against any of the parties hereto for a brokerage commission, finder's fee
or other like payment in connection with the transactions contemplated by this
Agreement, except the payment to Lehman Brothers which is the sole
responsibility of Cardima.
 
ARTICLE 6
Representations and Warranties of Medtronic
 
Medtronic represents and warrants to Cardima as follows, and acknowledges that
the same shall be deemed to have been relied upon by Cardima and shall survive
as provided in Section 9.6 of this Agreement:
 
6.1)       Organization of Medtronic. Medtronic is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
 
6.2)       Corporate Power and Authority.  Medtronic has the unrestricted
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement and no additional actions are
required on the part of Medtronic, including shareholder approval. Medtronic has
taken all corporate actions of its board that are required to authorize and
approve the execution and performance of this Agreement and there are no other
actions required of it including but not limited to, shareholder action required
of any type of approve or authorize the Agreement or its performance. The
execution, delivery and performance by Medtronic of this Agreement and the
transactions contemplated hereby has been duly and validly authorized and
approved, by all requisite corporate action on the part of Medtronic. This
Agreement has been duly executed and delivered by Medtronic, and constitutes ,
and such other agreements and instruments contemplated hereby, when duly
executed and delivered by Medtronic will constitute, valid and binding
obligations of Medtronic, enforceable in accordance with their respective terms
except as may be limited by laws affecting creditors' rights generally or by
judicial limitations on the right to specific performance. Neither the execution
nor the delivery of this Agreement or such other
 
 
 
 
7

--------------------------------------------------------------------------------

 


agreements, nor the consummation of the transactions contemplated hereby or
thereby nor compliance with or  fulfillment of the terms and provisions hereby
or thereof by Medtronic will: (a) conflict with or result in a breach of the
terms and provisions of or constitute a default under any instrument. agreement.
mortgage, security agreement, lease, judgment, order. award, decree or other
instrument or restriction to which Medtronic is a party or by which Medtronic is
bound or affected; (b) require any affirmative approval, consent, authorization
or other order or action of any court, governmental authority, regulatory body.
creditor or any other person; or (c) give any party with rights under any such
agreement, mortgage, security agreement, judgment, order, award, decree or other
instrument or restriction the right to terminate, modify or otherwise change the
rights or obligations of Medtronic thereunder.
 
6.3)       No Finders. No act of Medtronic has given or will give rise to any
valid claim against any of the parties hereto for a brokerage commission,
finder's fee or other like payment in connection with the transactions
contemplated by this Agreement.
 
ARTICLE 7
Indemnification
 
7.1)  Indemnification by Cardima. Cardima shall indemnify, defend and hold
harmless Medtronic, its Affiliates and Medtronic's and its Affiliates'
respective officers, directors, shareholders, employees and agents
(collectively, all such indemnitees are referred to in this Section 7.1 as
"Medtronic Indemnitees") against and in respect of any and all claims, demands,
losses, obligations, liabilities, damages, deficiencies, actions, settlements,
judgments, costs and expenses (including reasonable costs and legal fees
incident thereto or in seeking indemnification therefore) ("Losses") which the
Medtronic Indemnitees may incur or suffer or with which it may be faced arising
out of or based upon (i) any product liability or other claims resulting from
Cardima's past, present and or future development, manufacture, use, or sale of
any device or product or the past, present and/or future conduct of Cardima's
business, or (ii) any material breach of this Agreement by Cardima.
Notwithstanding the foregoing, the indemnification provided for herein shall not
apply to the extent that the Losses of an indemnified party are due to such
party's negligence, recklessness or willful misconduct.
 
7.2)  Indemnification by Medtronic.  Medtronic shall indemnify and hold harmless
Cardima, its Affiliates and Cardima's and its Affiliates' respective officers,
directors, shareholders, employees and agents (collectively, all such
indemnitees are referred to in this Section 7.2 as "Cardima Indemnitees")
against and in respect of any and all demands, losses, obligations, liabilities,
damages, deficiencies, actions, settlements, judgements, costs and expenses
which the Cardima Indemnitees may incur or suffer or with which it may be faced
(including reasonable costs and legal fees incident thereto or in seeking
indemnification therefore) ("losses") arising out of or based upon (i) any
product liability or other claims resulting from Medtronic's past, present
and/or future development, manufacture, use or scale of any device or product or
the past, present, and/or future conduct of Medtronic's business (ii) any
material breach of this Agreement by Medtronic. Notwithstanding the foregoing,
the indemnification provided for herein shall not apply to the extent that the
Losses of an indemnified party are due to such party's negligence, recklessness
or willful misconduct.

 
 
8

--------------------------------------------------------------------------------

 
 
7.3)       Third Party Claims. If a claim by a third party is made against an
indemnified party and if the indemnified party intends to seek indemnity with
respect thereto under this Article 7, such indemnified party shall promptly
notify the indemnifying party of such claim; provided, however, that failure to
give timely notice shall not affect the rights of the indemnified party so long
as the failure to give timely notice does not adversely affect the indemnifying
party's ability to defend such claim against a third party. The indemnified
party shall not settle such claim without the consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed. The indemnifying
party may participate at its own cost and expense in the settlement or defense
of any claim for which indemnification is sought.
 
ARTICLE 8
[Intentionally Deleted]
 
ARTICLE 9
Other Provisions
 
9.1)       Approvals and Consents. Cardima will obtain all necessary third party
consents, releases of Liens or other approvals which may be necessary on the
part of Cardima to consummate the sale of Intellectual Property to Medtronic
pursuant to this Agreement, including, but not limited to, the Bank Release as
referenced in Section 5.1.
 
9.2)       Confidentiality. The parties acknowledge that the patent applications
listed in Exhibit A hereto and included within-the Intellectual Property, the
inventions claimed therein, and all trade secrets and know-how included within
the Intellectual Property constitute "Confidential Information" of Medtronic.
Cardima agrees not to disclose or use any Medtronic Confidential Information
except as expressly permitted in connection with the exercise of its rights
hereunder. Cardima shall not disclose Medtronic Confidential Information to any
employee or consultant unless such employee or consultant is obligated under a
confidentiality agreement to maintain such Medtronic Confidential Information in
strict confidence, and not to use such information other than, in accordance
with the terms of this Agreement. Cardima agrees to hold the Medtronic
Confidential Information in strict confidence and treat it with not less than
the same degree of care to avoid disclosure as Cardima employs with respect to
Cardima's information of like importance. Nothing contained in this Section 9.2
shall be construed to limit or modify the terms of that certain Confidential
Disclosure Agreement dated as of September 14, 2000 (the "CDA"), by and between
Medtronic and Cardima and in the event of a conflict between the provisions of
this Section 9.2 and the CDA, the terms of the CDA shall control.
 
9.3)  Successors and Assigns.  Cardima may assign or transfer its rights and
obligations hereunder as set forth in Section 3.2. Any prohibited assignment or
transfer shall be null and void. Medtronic may assign or otherwise transfer its
rights and obligations under this Agreement to any successor in interest (by
merger, share exchange, sale or issuance of stock, sale or other transfer of
assets, combination or consolidation of any type, operation of law, purchase,
assignment or otherwise), provided that such assignee or successor agrees to be
bound by the terms hereof.

 
9

--------------------------------------------------------------------------------

 




 
9.4)        Further Assistance.  Cardima shall fully cooperate with Medtronic
concerning identification and delivery to Medtronic or the Intellectual
Property. In addition. Cardima shall, at the request or Medtronic and without
further consideration, execute and deliver such further instruments or perform
such acts as Medtronic may reasonably request in order more effectively to
transfer, evidence, reduce to possession, record title to, protect. or prosecute
Medtronic's rights in the Intellectual Property or under this Agreement.
 
9.5)        Complete Agreement. This Agreement and any Exhibits hereto,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all previous proposals or agreements, oral
or written, and all negotiations, conversations or discussions heretofore had
between the parties related to the subject matter of such agreements.
 
9.6)        Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive and remain in full force
and effect for eighteen (18) months from the date of this Agreement, except with
respect to the representations and warranties contained in Section 5.3 hereof
which shall survive until the expiration of the life of the particular
Intellectual Property right at issue. No independent investigation of Cardima by
Medtronic, its counsel, or any of its agents or employees shall in any way limit
or restrict the scope of the representations, warranties, and agreements made by
Cardima in this Agreement.
 
9.7)        Waiver, Discharge, Amendment, Etc. The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall in no way
be construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of the party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated, nor may any waiver, permit, consent or approval of any kind or
character on the part of any party be effective against such party, other than
by a written instrument signed by the party against whom enforcement of such
amendment, waiver, discharge, termination, permit, consent or approval is sought
and expressly stating the extent to which such instrument shall be an amendment,
waiver, discharge, termination, permit, consent or approval relating to this
Agreement.
 
9.8)  Notices.  All notices or other communications to a party required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (upon appropriate electronic confirmation of successful transmission
thereof to such party (or, in the case of an entity, to an executive officer of
such party) or shall be given by certified mail, postage prepaid with return
receipt requested addressed as follows:
 
If to Medtronic to:
 
Medtronic, Inc.
Corporate Center
7000 Central Avenue N.E.
Minneapolis, Minnesota 55432

 
 
10

--------------------------------------------------------------------------------

 


with separate copies thereof: addressed to:
 
Attention:  General Counsel. c/o Todd N. Sheldon
Fax: (763) 572-5459
 
and
Attention: Vice President and Chief Development Officer
Fax: (763) 572-5404
 
and if to Cardima. to:
 
Cardima, Inc.
47266 Benicia Street
Fremont, CA 94538
Attention: Chief Executive Officer
 
with a copy to:
 
Pillsbury Madison & Sutro LLP 50 Fremont Street
San Francisco, CA 94105
Attention: Thomas E. Sparks, Jr.
 
Any party may change the above-specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed: All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile) or on the day shown on the return receipt
(if delivered by mail).
 
9.9)   Public Announcement. In the event any party proposes to issue any press
release or public announcement concerning any provisions of this Agreement or
the transactions contemplated hereby, such party shall so advise the other
parties hereto, and the parties shall thereafter use all commercially reasonable
efforts to cause a mutually agreeable release or announcement to be issued.
Except as otherwise required by law or applicable stock exchange regulations,
neither party will publicly or privately disclose or divulge any provisions of
this Agreement or the transactions contemplated hereby without the other party's
written consent.
 
 
9.10)     Expenses.  Each party hereto shall pay its own expenses incident to
the negotiations and preparation of this Agreement and the consummation of the
transactions provided for herein.
 
9.11)     Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Minnesota, including all matters of
construction, validity, performance and enforcement, without giving effect to
principles of conflict of laws.
 
9.12)    Arbitration.  Any dispute arising out of or relating to this Agreement,
including the formation, interpretation or alleged breach hereof, shall be
settled in accordance with the Alternative Dispute Resolution provisions in
Exhibit D attached hereto. The results of such arbitration proceedings shall be
binding upon the parties hereto, and judgment may entered upon the arbitration
award in any court having jurisdiction thereof. Notwithstanding,,, the
foregoing, either party may seek interim injunctive relief from any court of
competent jurisdiction

 
11

--------------------------------------------------------------------------------

 





 
arbitration proceedings shall be binding upon the parties hereto, and judgment
may entered upon the arbitration award in any court having jurisdiction thereof.
Notwithstanding the foregoing, either party may seek interim injunctive relief
from any court of competent jurisdiction
 
9.13)    Titles and Headings; Construction. Titles and headings to Sections
herein are inserted for convenience of reference only and are not intended to
affect the meaning or interpretation of this Agreement. This Agreement shall be
construed without regard to any presumption or other rule requiring construction
hereof against the party causing this Agreement to be drafted.
 
9.14)    Benefit. Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto or their respective
permitted successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
9.15)     Independent Contractors. The parties hereto are independent
contractors and nothing contained in this Agreement shall be deemed or construed
to create the relationship of a partnership or joint venture or of any
association or relationship between the parties. Medtronic and Cardima
acknowledge that they do not have the authority to make and shall not make any
representation to any third party, either directly or indirectly, indicating
that they have the authority to act for or on behalf of the other party or to
obligate the other party in any manner
whatsoever.
 
9.16)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument.
 
9.17)    Severability. If a court of competent jurisdiction holds any provision
of this Agreement invalid, the remaining provisions shall nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable Law and shall be enforced as amended.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
 
12

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF. each of the parties has caused this Acquisition Agreement to
be excecuted in the manner appropriate for each, as of the day and year first
above written.
 

  MEDTRONIC, INC.          
 
By:
      Its:                     

 
 

  CARDIMA, INC.          
 
By:
/s/ Gabriel B. Vegh     Its:  President and CEO                  

 
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 
U.S. Patents
   

 
Patent No.
Issue Date
Title
Inventors
5.50941 1
April 23, 1996
Intravascular Sensing Device
Littman, Samson, Vegh
5,682,885
November 4, 1997
Intravascular Sensing Device
Littman, Samson, Vegh
5,967,978
October 19,1999
Intravascular Sensing Device
Littman, Samson, Vegh
6,141,576
October 31, 2000
Intravascular Sensing Device
Littman, Samson, Vegh
5,699,796
December 23, 1997
High Resolution Intravascular Signal Detection
Littman, Lau, Amirana
5,711,298
January 27, 1998
High Resolution Intravascular Signal Detection
Littman, Lau, Amirana
5,957,842
September 28, 1999
High Resolution Intravascular Signal Detection
Littman, Lau, Amirana
5,706,809
January 13, 1998
Method and System for using Multiple Intravascular Sensing Devices to detect
Electrical Activity
Littman, Dickens
6,088,610
July 11, 2000
Method and System for using Multiple Intravascular Sensing Devices to detect
Electrical Activity
Littman, Dickens
5,775,327
July 7, 1998
Guiding Catheter for the Coronary Sinus
 
6,021,340
February 1, 2000
Guiding Catheter for the Coronary Sinus
Randolph, Dickens
        U.S. Patent Applications Serial No.  Filing Date  Title  Inventors   
12/30/97   Deflectable Guiding Catheter       J. Qin et al. 

 
U.S. Provisional Patent Applications
Serial No.
Filing Date
Title
Inventors
 
3/31/00
Intralumenal Visualization System With Deflectable Mechanism
 Seraj, et al

 
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit B
 
COPYRIGHTS, TRADEMARKS AND SERVICE MARKS
 
None
 
 
 
15

--------------------------------------------------------------------------------

 


 
DESIGNATED EMPLOYEES
 
Victor Barajas
Eric Chan
(and any 2 direct or indirect reports of each of the foregoing to be designated
by Medtronic after
consulting with the foregoing prior to any visit to Cardima's facilities)


 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit D
 
ALTERNATIVE DISPUTE RESOLUTION
 
I)           Negotiations. If any dispute arises between Medtronic and Cardima
with respect to the Acquisition Agreement or any alleged breach thereof, any
party may, by written notice to the other party, have such dispute referred to
their respective designees listed below or their successors for attempted
resolution by good faith negotiations within 30 days after such notice is
received. Such designees are as follows:
 
For Cardima - the President of Cardima or his/her designee
 
For Medtronic - the President of Medtronic, Inc.'s business unit to which the
Agreements relate, or his/her designee
 
Any settlement reached by the parties under this Section 1 shall not be binding
until reduced to writing and signed by the above-specified designees of Cardima
and Medtronic. When reduced to writing, such settlement agreement shall
supersede all other agreements, written or oral, to the extent such agreements
specifically pertain to the matters so settled. If the designees are unable to
resolve such dispute within such 30-day period, any party may invoke the
provisions of Section 2 below.
 
2)            Arbitration. All claims, disputes, controversies, and other
matters in question arising out of or relating to the Acquisition Agreement,
including claims for Indemnifiable Losses and disputes regarding the making of
the Acquisition Agreement, including claims of fraud in the inducement, or to
the alleged breach hereof, shall be settled by negotiation between the parties
as described in Section 1 above or, if negotiation is unsuccessful, by binding
arbitration in accordance with procedures set forth in Section 3 and 4 below.
 
3)            Notice. Notice of demand for binding arbitration shall be given in
writing to the other party and shall be delivered personally or by facsimile
(receipt confirmed) to an executive officer of such party or shall be sent by a
reputable express delivery service or by certified mail, postage prepaid with
return receipt requested, addressed as follows:
 
if to Medtronic to:
 
Medtronic, Inc.
Corporate Center
7000 Cetnral Avenue N.E.
Minneapolis, Minnesota 55432
 
With serparate copies thereof addressed to:
Attention:  General Counsel
Fax: (763) 572-5459
 
and
 
Attention:  Vice President and Chief Development Officer
Fax: (763) 572-5404
 
and if to Cardima, to:
 
Cardima, Inc.
47266 Benicia Street
Fremont, CA 94538
Attention: Chief Executive Officer
 
with a copy to:
 
Pillsbury Madison & Sutro LLP 50 Fremont Street
San Francisco, CA 94105
Attention: Thomas E. Sparks, Jr.
 
 
17

--------------------------------------------------------------------------------

 
 
Any party may change the above-specified recipient and/or mailing address by
notice to the other party given in the manner herein prescribed. All notices
shall be deemed .6ven on the day when actually delivered as provided above (if
delivered personally or by facsimile (upon appropriate electronic confirmation
of successful transmission)) or on the day shown on the return receipt (if
delivered by mail or delivery service). In no event may a notice of demand of
any kind be filed more than two years after the date the claim, dispute,
controversy, or other matter in question was asserted by one party against
another, and if such demand is not timely filed, the claim, dispute,
controversy, or other matter in question referenced in the demand shall be
deemed released, waived, barred, and unenforceable for all time, and barred as
if by statute of limitations.
 
4)             Binding Arbitration. Upon filing of a notice of demand for
binding arbitration by any party hereto, arbitration shall be commenced and
conducted as follows:
 
(a)             Arbitrators. All claims. disputes. controversies. and other
matters (collectively "matters") in question shall he referred to and decided
and settled by a standing panel of three independent arbitrators, one selected
each of Cardima and Medtronic's representative and the third by the two
arbitrators so selected. The third shall be a former judge of one of the U.S.
District Courts or one of the U.S. Court of Appeals or such other classes of
persons as the parties may agree. Selection of arbitors shall be made within 30
days after the date of the first notice of demand given pursuant to Section 3
and within 30 days after any resignation, disability or other removal of such
arbitrator. Following appointment, each arbitrator shall remain a member of the
standing panel, subject to removal for the just cause or resignation or
disability; provided, however, an arbitrator can be removed by the party who
appointed the arbitrator, or in the case of the third arbitrator, by either
party for any reason at any time when no matter is in arbitration.
 
(b)   Cost of Arbitration.  The cost of each arbitration proceeding, including
without limitation the arbitrators' compensation and expenses, hearing room
charges, court reporter transcript charges etc., shall be borne by the party
whom the arbitrator determine has not prevailed in such proceeding, or borne
equally by the parties if arbitrators determine that neither party has
prevailed. The arbitrators shall also ay. and the party that prevails
substantially in its pre-hearing position its reasonable attorneys' and costs
incurred in connection with the arbitration. The arbitrators are specifically
instructed to award attorneys' fees for instances of abuse of the discovery
process.
 
(c)          Location of Proceedings. All arbitration proceedings shall be held
in Minneapolis, Minnesota unless the parties agree otherwise.
 
(d)          Pre-hearing Discovery. The parties shall have the right to conduct
and enforce pre-hearing discovery in accordance with the then current Federal
Rules of Civil Procedure, subject to these limitations: Document discovery and
other discovery shall be under the control of and enforceable by the
arbitrators. The arbitrators shall permit and facilitate such other discovery as
they shall determine is appropriate under the circumstances, taking into account
the needs of the parties and the desirability of making discovery expeditious
and cost effective. The arbitrators shall decide discovery disputes. The
arbitrators are empowered:
 
(i) to issue subpoenas to compel pre-hearing document or deposition discovery;
 
(ii) to enforce the discovery rights and obligations of the parties; and
 
(iii) to otherwise control the scheduling and conduct of the proceedings.
 
Notwithstanding any contrary foregoing provisions, the arbitrators shall have
the power and authority to. and to the fullest extent practicable shall,
abbreviate arbitration discovery in a manner that is fair to all parties in
order to expedite the arbitration proceeding and render a final decision within
six months after the pre-hearing conference.
 
(e)   Pre-hearing Conference.  Within 45 days after filing of notice of demand
for binding arbitration, the arbitrators shall hold a pre-hearing conference to
establish schedules for completion of discovery, for exchange of exhibit and
witness lists, for arbitration briefs, for the hearing, and to decide procedural
matters and all other questions that may be presented.
 
(f)   Hearing Procedures. The hearing shall be conducted to preserve its privacy
and to allow reasonable procedural due process. Rules of evidence need not be
strictly followed, and the hearing shall be steam lined as follows:
 
(i) Documents shall be self-authenticating, subject to valid objection by the
opposing party;
 
 
18

--------------------------------------------------------------------------------

 
 
(ii) Expert reports, witness biographies, depositions, and affidavits may be
utilized, subject to the opponent's right of a live cross-examination of the
witness in pei-son;
 
(iii) Charts, graphs, and summaries shall be utilized to present voluminous
data, provided (i) that the underlying data was made available to the opposing
party 30 days prior to the hearing, and (ii) that the preparer of each chart,
graph, or summary is available for explanation and live cross-examination in
person;
 
(iv) The hearing should be held on consecutive business days without
interruption to the maximum extent practicable; and
 
(v) The arbitrators shall establish all other procedural rules for the conduct
of the arbitration in accordance with the rules of arbitration of the Center for
Public Resources.
 
(g)             Governing Law. This arbitration provision shall be governed by,
and all rights and obligations specifically enforceable under and pursuant to,
the Federal Arbitration Act (9 U.S.C. § 1 et seq.)and the laws of the State of
Minnesota shall be applied, without reference to the choice of law principles
thereof, in resolving matters submitted to such arbitration.
 
(h)             Consolidation. No arbitration shall include, by consolidation,
joinder, or in any other manner, any additional person not a party to this
Agreement (other than affiliates of any such party, which affiliates may be
included in the arbitration), except by written consent of the parties hereto
containing a specific reference to this Agreement.
 
(i)             Award. The arbitrators shall be required to render their final
decision within six months after the pre-hearing conference. The arbitrators are
empowered to render an award of general compensatory damages and equitable
relief (including, without limitation, injunctive relict), but are not empowered
to award punitive or presumptive damages. The award rendered by the arbitrators
(1) shall be final: (2) shall not constitute a basis for collateral estoppel as
to any issue; and (3) shall not be subject to vacation or modification, except
in the event of fraud and gross misconduct on the part of the arbitrators.
 
(j)   Confidentiality.  The parties hereto will maintain the substance of any
proceedings hereunder in confidence and make disclosures to others only to the
extent necessary to properly conduct the proceedings.